Sub-Items 77I & 77Q1(d). Terms of New or Amended Securities DREYFUS BNY MELLON FUNDS, INC. (the “Company”) Dreyfus Alternative Diversifier Strategies Fund Dreyfus Emerging Markets Debt U.S Dollar Fund Dreyfus Global Emerging Markets Fund Dreyfus Select Managers Long/Short Fund Dreyfus Yield Enhancement Strategy Fund (each a “Fund”) Effective February 1, 2016, the Board of Directors of the Company, on behalf of the Funds, approved the following proposals as to each Fund: A proposal to limit the availability of certain Fund share classes and sales load waivers or reductions pursuant to “ grandfathering ” provisions described in the Fund
